CRAWLEY, Judge,
concurring in the result.
I agree that the judgment must be reversed and the case remanded. In a case such as this, where the trial court awards custody to a nonparent but does not make a finding that the parent is unfit, the trial court’s judgment is reversed and the cause is remanded for the trial court to make a finding as to the parent’s fitness. See Terry, supra. I therefore do not agree with Judge Holmes’s holding finding that the father is a fit and proper person to have custody of the child. That is a factual issue to be decided by the trial court upon remand.
THOMPSON, J., concurs.